Citation Nr: 9935478	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  95-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran had honorable service from February 1968 to 
October 1969.

This appeal arose from a November 1994 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  This decision was confirmed and continued 
by a rating action issued in August 1996.  In February 1999, 
this issue was remanded by the Board of Veterans' Appeals 
(Board) for additional development.  A decision was rendered 
by the RO in April 1999 which continued to deny entitlement 
to the requested benefit.

In the instant case, the issue of entitlement to service 
connection for a bilateral hearing loss disability had been 
remanded so that another VA examination could be conducted.  
The examination was to ascertain whether or not the veteran 
currently suffers from a bilateral hearing loss disability.  
If such a disability was diagnosed, the examiner was 
instructed to render an opinion, following review of the 
records, to include the service medical records, as to 
whether any hearing loss disability was related to his period 
of service.  In reviewing the report of the March 1999 VA 
examination, it is noted that a bilateral hearing disability 
was diagnosed.  However, the opinion as to its etiology was 
not provided.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999)(hereinafter "the Court"), in Stegall v. West, 11 
Vet. App. 268 (1998), stated that, when a case is remanded by 
either the Court or by the Board, a veteran has, as a matter 
of law, the right to compliance with that remand.  Since the 
Board must ensure that the instructions of a remand are 
complied with, failure to do so would constitute error on the 
part of the Board.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should refer this case to the 
examiner who conducted the March 1999 VA 
examination.  After reviewing the 
findings of that examination, and 
following a review of the evidence of 
record, to include the service medical 
records, the examiner must render an 
opinion as to whether the currently 
diagnosed bilateral hearing loss 
disability is related to the veteran's 
February 1968 to October 1969 period of 
service.  A complete rationale for the 
opinion expressed must be provided.  The 
claims folder must be made available to 
the examiner so that the veteran's entire 
history can be taken into consideration, 
and the examiner is asked to indicate, in 
writing, that the claims file was 
reviewed.

If the examiner is no longer available, 
the case should be referred to a 
qualified physician for review and 
provision of the requested opinion.  Any 
additional development deemed necessary 
to provide this opinion, to include the 
performance of another VA examination, 
should be accomplished.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  The RO should then readjudicate the 
veteran's claim for service connection 
for a bilateral hearing loss disability.  
If the decision remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case, as 
well as an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












